Wyly, J.
The defendant appeals from the judgment perpetuating the injunction sued out by the plaintiff to restrain tbe execution of tbe judgment which the defendant has against Mm.
Tbe ground for the injunction is that subsequent to tbe rendition of the judgment against the plaintiff, he made an agreement with the. *713defendant by which the latter agreed to take fifty cents on the dollar for the amount of the judgment as a settlement in full therefor, stipulating the payment of the amount within a limited time to the attorneys of the defendant, and that in pursuance of said agreement the amount due thereunder on said judgment was duly tendered to the attorneys of the defendant, and refused by them..
From the evidence it appears that the defendant agreed to relinquish or compromise with the plaintiff in relation to the judgment which he hold against him, provided the plaintiff would within forty days pay to the attorneys of the defendant fifty per cent, on the amount of the judgment, and also their fees exceeding or beyond the $200 which had already been paid to them by the defendant. The amount of the fees of the attorneys was $450; $200 thereof having already been paid, the remaining balance was $250. It appears that the plaintiff failed within the time limited to pay the amount due on the judgment, and the amount due to the attorneys of the defendant according to the stipulations in the act of compromise. He, however, tendered part of the amount, which the attorneys refused to accept. Having failed to comply in full with the conditions of the compromise the contract terminated, and the defendant clearly had the right to execute his judgment against the plaintiff.
Let the judgment of the court a qua be annulled, and let there be judgment for the defendant dissolving the injunction herein, with costs of both courts.